Citation Nr: 0404941	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  99-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1963.  

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claim for 
service connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran contends he developed PTSD as a result of being 
assaulted in service.  A March 1999 letter from the veteran's 
VA psychiatrist includes a diagnosis of PTSD related to 
beatings the veteran received in service from military 
personnel.  February 1963 service medical records include 
notations that the veteran was hit on the right side of the 
head and was having trouble hearing.  Another notation in 
June reveals the veteran was found lying beside the road 
"unconscious."  The examiner noted there were no details 
forthcoming except the veteran had an occipital headache.  It 
was further noted that the veteran had been in a fight on 
June 25 and was "pretty thoroughly clobbered".  On his 
Report of Medical History in June 1963 the veteran checked he 
had frequent trouble sleeping, frequent and terrifying 
nightmares, nervous trouble and an excessive drinking habit.  
When questioned by the medical examiner the veteran said he 
had emotional problems but would not reveal the causes.  On 
his previous Reports of Medical History in September 1961 and 
February 1962 the veteran had denied having a history of any 
of the above symptoms.  

The veteran's Form DD 214 reveals he was discharged under 
honorable conditions in July 1963, after approximately 19 
months of active duty.  In December 1967 the veteran applied 
for review of his discharge.  Page 2 of the record of the 
Proceedings of the Army Discharge Review Board includes the 
testimony of PW, who stated that he served in Company d, 2nd 
Airborne Brigade, 504th Infantry, 82nd Airborne Division with 
the veteran.  He was in the unit from July 1962 to July 1963.  
The veteran was transferred to the unit and he had been given 
a court-martial for being absent.  PW further testified that, 
on the evening of June 28, 1963, the veteran had just 
returned from KP when the Sergeant told him to wax the floors 
or do something else.  The veteran told him he was tired and 
that he wanted to lay down.  The Sergeant took him before the 
Platoon leader.  PW and some other soldiers were out in the 
hall listening.  The Sergeant had been drinking that 
afternoon.  They went into the Lieutenant's room and they 
could hear the Sergeant yelling at the veteran.  Then they 
got into a fight and the Lieutenant had to break it up.  PW 
did not actually see the Sergeant hit the veteran, but the 
veteran had a "big lip" when he came out of the room.  

The Proceedings of the Army Discharge Review Board also 
includes a pre-hearing review, which summarized the veteran's 
service as follows:  The veteran enlisted and served well 
during the initial phases of his service.  The veteran was 
initially trained as a medical specialist and then attended 
Airborne School.  After arrival at his unit of assignment he 
entered specialist training for Special Forces (medics).  
Apparently, after being disqualified for that training he was 
assigned as a rifleman.  The veteran found it very difficult 
to accept.  That turn of events then affected the veteran's 
behavior throughout the remainder of his service.  This was 
following assignment to Special Forces Training and a Special 
Forces unit as a rifleman for reasons not clear in the 
veteran's file.  It was in the later unit that he displayed 
characteristics that led to the recommendation for discharge 
as unsuitable.  He had a summary court martial in June 1962, 
for AWOL following a civil conviction for trespassing.  He 
also had one Article 15 and the record indicates a civil 
confinement in April 1963, which may have had something to do 
with the past violation.  A psychiatric consult found no 
psychiatric disorder.  The July 1963 report of the 
psychiatric evaluation states only that the veteran was 
"seen for board action."  No findings were recorded.  

In May 1979 a private psychiatric evaluation was performed in 
conjunction with a workmen's compensation claim.  The 
psychiatrist, Dr. G, recorded the veteran's statements that 
he had been an alcoholic most of his life and had started 
drinking in his teens.  During service he had been "turned 
on" to drugs.  He smoked marijuana.  He had also used 
hashish, cocaine and other drugs when they were available.  
He had stopped drinking the previous year.  The psychiatrist 
noted the veteran was intoxicated from marijuana at the first 
two of their three interviews.  The veteran had been referred 
by his private physician to a psychiatrist who saw him and 
prescribed medications.  The date of this private treatment 
was not recorded.  The May 1979 mental status evaluation 
revealed extreme disorganization of thinking, inappropriate 
affect, emotional lability, paranoid ideation, grandiosity to 
the point of delusions, gross deficiencies in memory, 
judgment and reasoning.  Although it was difficult to 
separate the effects of the drugs from the veteran's basic 
psychological problems the psychiatrist concluded the veteran 
was psychiatrically disabled.  His history indicated the 
veteran had been unstable for many years.  This was 
manifested by his military history, marital problems, etc.  

In April 1979 the veteran began psychiatric treatment with 
Dr. L.  The record includes several statements, an affidavit 
and documents supporting a diagnosis of manic depression by 
Dr. L.  

Following a review of the relevant evidence in the claims 
file, the Board finds that additional development is 
warranted.  Specifically, in a June 1998 rating decision the 
RO denied the veteran's claim for service connection for PTSD 
on the basis that his claimed stressor had not been verified.  
The regulations provide that if PTSD is based on in-service 
personal assault, evidence from other sources than the 
veteran's service records may corroborate the veteran's 
account of the stressor event.  Examples of such evidence 
include statements from fellow service members.  38 C.F.R. 
§ 3.304(f)(3)(2003).  In this instance the veteran's service 
medical records include notations that he had been involved 
in "fights" and had been hit on the head.  In addition, the 
RO did not fully assist the veteran in the development of his 
claim in accordance with the provisions of the Veterans 
Benefits Administration Adjudication Procedure Manual (M21-
1), Part III, § 5.14c, concerning PTSD claims based on 
personal assault.  It is pertinent to note that, at a Board 
Videoconference hearing held in July 2003, the veteran's 
representative identified a Lieutenant who allegedly 
witnessed the veteran's in-service beatings. 

The Board further notes that VA records from the 1990's 
include treatment and diagnoses of PTSD and bipolar disorder.  
Those records also note the veteran had been receiving Social 
Security Disability benefits.  The RO did not request copies 
of the veteran's medical records from the Social Security 
Administration.  See 38 C.F.R. § 3.159(c)(2)(2003); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also finds that the veteran was not provided with 
all of the recent notification changes in the law related to 
VA's duty to assist veterans with their claims.  Recently 
enacted legislation has redefined VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The veteran was not 
notified of VCAA or VA's duty to assist him in developing his 
claim as promulgated in the new regulations listed in the 
previous sentence.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claim of the impact of the 
notification requirements on the claim.  
The RO should also inform the veteran to 
submit all relevant evidence that he may 
have or that he can obtain, to include 
any  service buddy statements.  38 C.F.R. 
§ 3.304(f)(3).  (See Page 9 of the 
transcript of July 2003 Board hearing 
that includes the veteran's 
representative's identification of a 
Lieutenant who allegedly witnessed the 
veteran's in-service beatings.)

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for PTSD since service 1999.  
After securing the necessary releases, 
the RO should obtain all records that are 
not already in the claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  In accordance with the provisions of 
M21-1, Part III, § 5.14c, the RO should 
send the veteran an appropriate stressor 
development letter (including the 
additional inquiries set forth above), 
and, upon receipt of his response, 
undertake any and all further development 
action indicated by the evidence of 
record concerning the veteran's claim for 
service connection for PTSD. The RO 
should then make a determination whether 
there is any credible supporting evidence 
that the veteran was assaulted while on 
active duty with consideration of 
38 C.F.R. § 3.304(f)(3)(2003).  A 
statement of the RO's determination 
should be placed into the claims file.

5.  If and only if the requested 
development results in confirmation of a 
stressor, the RO should schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining whether 
the veteran has PTSD linked to the in-
service stressor(s).  In making such a 
determination, the examiner is hereby 
notified that only the verified history 
provided by the RO may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, she/he is asked to 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's PTSD is causally 
related to a verified in-service stressor 
or stressors.  The examiner is also asked 
to opine whether it is at least as likely 
as not that any other psychiatric 
disorder that may be present began during 
or is causally related to service.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The claims file and a copy of 
this REMAND should be made available to 
and reviewed by the examiner prior to the 
examination.

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for a psychiatric disorder, to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC, 
which includes notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

